Citation Nr: 0314908	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  01-07 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for a low back 
disorder, currently rated 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from January 1971 
to January 1973.

The appeal comes before the Board of Veterans' Appeals 
(hereinafter Board) from the April 2001 rating decision of 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO) in Montgomery, Alabama.

In the course of appeal the Board remanded the case for a 
hearing before the Board at the RO (a Travel Board hearing).  
That hearing was conducted in December 2002, a transcript of 
which is contained in the claims folder.  
 

REMAND

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  The provisions of these regulations 
apply to these claims.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The veteran must be afforded notice of the 
provisions of the VCAA including as applicable to his case.  
The veteran must also be afforded notice of evidence that has 
been obtained by VA and that which he needed to obtain in 
furtherance of his claim, pursuant to development 
requirements as delineated in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The veteran has contended that he suffers from significant 
constant radiating pain in the lower extremities extending 
down to the knees due to his service-connected low back 
disorder.  VA X-rays of the low back in December 2001 showed 
moderate-sized anterior marginal spur of the superior 
endplate of L5 and mild instability of the lumbar spine, but 
no other bone or joint abnormality.  X-ray examiners 
diagnosed focal spondylosis of L4-L5, but there were no 
findings of encroachment of the neural foramina.  VA 
orthopedic examinations in September 2000 and December 2001 
did not produce physical findings supportive of the veteran's 
complaints of radiculopathy.  Straight leg raising was 
negative bilaterally.  

In the September 2000 VA examination the veteran complained 
of pain in his knees which he attributed to his back 
disorder, whereas in the December 2001 VA examination the 
veteran complained of pain radiating to the knees.  While 
bilateral tarsal tunnel syndrome affecting the feet has been 
diagnosed, no disorder of the knees has been identified.

The veteran has yet to be afforded EMG testing to provide 
objective evidence of his complained-of radiculopathy.  
Further, a more thorough evaluation of the veteran's knees 
has yet to be conducted, to identify whether there is a 
disorder focal to the knees which the veteran may erroneously 
be attributing to his low back.  Accordingly, an additional 
VA orthopedic examination with appropriate testing is in 
order in this case.  

The veteran has testified that he only received treatment for 
his back disorder from the VA, and VA treatment records have 
been obtained and associated with the claims folder.  Hence 
no further treatment records need be obtained.  

Accordingly, the case is Remanded to the RO for the 
following:

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and 
new regulations is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of VCAA (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107) 
are satisfied.  The RO should also refer 
to any pertinent guidance, including 
Federal Regulations, that have been 
provided.  The veteran must also be 
afforded notice of evidence that has 
been obtained by VA and that which he 
needed to obtain in furtherance of his 
claim, pursuant to development 
requirements as delineated in Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  
In so doing, the RO should inform the 
veteran of regulatory requirements of a 
higher evaluation for his low back 
disorder, including based on limitation 
of motion and 38 C.F.R. §  4.40 and 
4.45, with criteria emphasized in DeLuca 
v. Brown,  8 Vet. App. 202 (1995), or 
based on orthopedic and neurological 
symptoms rated separately and combined 
under 38 C.F.R. §  4.25, or based on 
both the current and prior rating 
criteria for intervertebral disc 
syndrome, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as effective prior 
to September 23, 2002, and currently), 
pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).   

2.  Thereafter, the veteran should be 
afforded a VA neurological examination 
to assess the nature and extent of his 
low back disorder, including in 
particular the extent of any 
intervertebral disc syndrome.  The 
claims folder must be made available for 
review by the examiner for the 
examination.   The examiner should do 
the following:

A)  Conduct all appropriate tests, 
to include MRI and CT studies of 
the low back and EMG testing of the 
lower extremities, for objective 
evidence related to the veteran's 
contentions of lumbar 
radiculopathy.  

B)  Conduct appropriate 
examinations, and identify the 
extent of any degenerative disc 
disease or degenerative joint 
disease.  Symptoms of such diseases 
present in the veteran should be 
discussed, to include any 
associated radiculopathy and any 
effects of lower extremity 
functioning, and any associated 
bowel or bladder incontinence.  

C)  Provide an opinion as to the 
severity of the veteran's 
functional impairment due to his 
service-connected low back 
disorder.  The examiner should 
report the veteran's ranges of 
motion in the lumbar spine in 
degrees and state whether there is 
slight, moderate or severe 
limitation of motion.  

D)  Review pertinent aspects of the 
veteran's medical and employment 
history, and comment on the effects 
of the low back disorder upon the 
veteran's ordinary activity and on 
how the disorder impairs him 
functionally, particularly in the 
work place, and specifically, the 
degree of functional loss, if any, 
resulting from pain on undertaking 
motion, and the degree, if any, of 
weakened movement, excess 
fatigability, or incoordination.  
  
E)  If lumbar disc disease is 
present, the examiner should 
express an opinion as to whether 
the lumbar disc disease is mild; or 
moderate with recurring attacks; or 
severe with recurring attacks and 
intermittent relief; or is 
equivalent to pronounced lumbar 
intervertebral disc syndrome, with 
persistent symptoms compatible with 
sciatic neuropathy with 
characteristic pain and 
demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to site of 
diseased disc(s), with little 
intermittent relief.

Also if lumbar disc disease is 
present, total duration of 
incapacitating episodes of that 
degenerative disc disease over the 
past year should be ascertained, 
measured in weeks.  

4.  Following any other appropriate 
development, the RO should reconsider 
the issue of entitlement to increased 
evaluation for the veteran's low back 
disorder, including based on all 
applicable law noted in Instruction 1, 
above, to include based on current and 
prior criteria for intervertebral disc 
syndrome, as well as based on pain-
related factors and effects on low back 
range of motion and functioning.  If the 
determination remains adverse to the 
veteran, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



